Exhibit 10.35


Execution Copy


February 26, 2018
Randall D. Young
c/o DST Systems, Inc.
333 W. 11th Street
Kansas City, MO 64105


Dear Randall:
This letter agreement (this “Agreement”) is intended to set forth our mutual
understanding and agreement regarding your termination of employment and your
right to receive severance amounts under your employment agreement with DST
Systems, Inc. (“DST”), dated as of December 31, 2008 (the “Employment
Agreement”) and equity award acceleration of your outstanding equity awards in
connection with the closing of the transactions contemplated by the Agreement
and Plan of Merger (as it may be amended from time to time), dated as of January
11, 2018 (the “Merger Agreement”) by and among DST, SS&C Technologies Holdings,
Inc. (“SS&C”) and Diamond Merger Sub Inc. (the “Closing”). From the date hereof
through the date of the Closing (the “Closing Date”), you agree to continue to
faithfully perform your duties under the Employment Agreement to the best of
your ability and shall devote substantially all of your working time and efforts
to the business and affairs of DST and its affiliates. You shall continue to
comply with any restrictive covenant obligations to DST and its affiliates by
which you are bound (including, without limitation, under Section 5 of the
Employment Agreement).
1.Good Reason. DST and SS&C hereby agree that on the Closing Date your
employment with DST shall terminate by mutual agreement immediately upon the
Closing for “good reason” under Section 7(e) of your Employment Agreement
without any requirement for you to provide written notice or any right of DST or
SS&C to remedy the event constituting good reason. You shall also resign by
mutual agreement from any other positions with DST, and as a director and/or
officer of any DST affiliate, effective immediately upon the Closing. You agree
to execute and deliver any additional notices or other documents reasonably
necessary to implement such resignations. In addition, you agree that on and
after the Closing Date, you shall not represent yourself as being an employee,
officer, director, agent or representative of DST or SS&C or their respective
affiliates for any purpose.
2.    Payment Obligations Upon Termination.
(a)    Base Salary. Immediately prior to the Closing, DST shall pay you a lump
sum cash amount equal to your accrued and unpaid base salary through the Closing
Date, plus a pro rata annual incentive for 2018 in respect of the period through
the Closing Date (which such amount shall be determined pursuant to Section
6.09(f) of the Merger Agreement).




#90630306v8    

--------------------------------------------------------------------------------





(b)    Severance Payment. Immediately prior to the Closing, in satisfaction of
its severance obligations under the Employment Agreement, DST shall provide you
with a lump sum cash severance payment equal to three times your base salary as
in effect on the date hereof and 2018 annual incentive bonus at Target level in
the amount of $2,790,000.
(c)    Continued Benefits/Perquisites. Following the Closing, DST and SS&C shall
provide you with the Specified Benefits (consisting of life, disability and
health insurance premiums and estimated 401(k) plan profit sharing
contributions) as provided in Section 7(e) of the Employment Agreement, as set
forth in the “Golden Parachutes Compensation” table in the Definitive Proxy
Statement for the transactions contemplated by the Merger Agreement. For the
avoidance of doubt, such Specified Benefits shall not include the value of any
annual equity awards, and you hereby waive any claim to additional severance
payments based upon anticipated future equity awards or your prior equity
awards.
(d)    Outstanding Equity Awards. All of your outstanding unvested DST equity
awards, consisting of RSUs and PSUs, shall fully vest (at the levels specified
in the Merger Agreement for PSUs) immediately upon Closing. In lieu of delivery
of stock or a conversion of any of your outstanding unvested DST equity awards
into SS&C equity awards, the DST Compensation Committee shall authorize, and
SS&C agrees, that your outstanding DST equity awards shall be converted into an
aggregate cash amount of $3,710,901 (based upon a cash price of $84.00 per
share) immediately prior to Closing and, to the extent compliant with Section
409A of the Internal Revenue Code of 1986 and the regulations promulgated
thereunder (“Section 409A”), paid to you in a cash lump sum on the Closing Date.
In the event that the payment of all or a portion of such cash amount on the
Closing Date would not be compliant with Section 409A, then such portion of the
cash amount shall be paid out to you (or your estate, in the event of your
death) upon the 6th month and one day anniversary of the Closing Date (or as
soon as practicable following your death, if earlier). Both DST and SS&C
respectfully acknowledge and agree that, as of the date hereof, each such party
is not aware of any fact, event or circumstance that would give rise to a claim
against the amount payable to you under this paragraph 2(d) such that SS&C would
have a right of offset against, or other right of non-payment with respect to,
such amount following the Closing.
(e)    Unreimbursed Business Expenses. Any unreimbursed business expenses
incurred by you through the Closing shall be payable to you in accordance with
DST’s expense reimbursement policy in effect at the time of Closing.
(f)    Other Accrued Benefits. Any other earned and vested amounts, entitlement
or benefits (including 401(k), accrued but unused PTO, 2018 Perquisite Plan
benefits (pro-rated through the Closing Date), health insurance claims incurred
prior to Closing, and the ability to elect continued health coverage under
COBRA, and conversion of group insurance policies to personal policies), to the
extent not otherwise described herein, shall be provided to you in accordance
with the terms of the applicable


2
#90630306v8    

--------------------------------------------------------------------------------





plans and arrangements of DST. You shall continue to be covered under any
applicable DST indemnification agreements or policies and under any applicable
directors’ and officers’ insurance policies pursuant to the terms of such
agreements or policies and the Merger Agreement.
3.    General Provisions.
(a)    Modification or Waiver; Entire Agreement. No provision of this Agreement
may be modified or waived except in a document signed by you, DST and SS&C.
Failure to insist upon strict compliance with any term of this Agreement shall
not be considered a waiver of any such term or any other term of this Agreement.
This Agreement supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between you and
DST, whether written or oral, with respect to the subject matter hereof;
provided, that, except as provided herein, prior to Closing the provisions of
your Employment Agreement shall continue in effect, and, provided, further, that
Sections 5, 6, 7(g), 7(h) (other than the last sentence of Section 7(h)(ii)),
7(i), and 8 through 14 of your Employment Agreement shall continue in effect
pursuant to their terms. It is hereby agreed that the trust referenced in the
last sentence of Section 7(h)(ii) of the Employment Agreement shall not be
funded by DST or its affiliates on or after the date hereof.
(b)    Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of you and the Company hereunder shall be
governed by the laws of the State of Missouri without regard to principles of
conflicts of law. THE PARTIES HERETO AGREE THAT JURISDICTION AND VENUE IN ANY
ACTION BROUGHT BY ANY PARTY PURSUANT TO THIS AGREEMENT (OTHER THAN THE RIGHT TO
SEEK INJUNCTIVE RELIEF TO ENFORCE ANY RESTRICTIVE COVENANT OBLIGATIONS TO DST
AND ITS AFFILIATES BY WHICH YOU ARE BOUND) SHALL PROPERLY (AND EXCLUSIVELY) BE
RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE DST ARBITRATION PROGRAM
AGREEMENT BETWEEN DST AND YOU, DATED JULY 1, 2016.
(c)    Termination of Agreement. In the event of the termination of the Merger
Agreement or the failure of the Closing to otherwise occur, this Agreement shall
be immediately void and of no further force or effect.
(d)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
If to you:
Randall D. Young
Last address on records of DST


3
#90630306v8    

--------------------------------------------------------------------------------





If to DST:
DST Systems, Inc.
333 W. 11th Street
Kansas City, MO 64105
Attention: Board of Directors
    
If to SS&C:


SS&C Technologies Holdings, Inc.
80 Lamberton Road
Windsor, Connecticut 06095
Attention: Joseph J. Frank


or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(e)    Assignment; Successors. This Agreement shall be binding upon and shall
inure to your benefit, the benefit of your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, legatees
and assigns and, as described in Section 3(i), the Company and its successors.
(f)    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not be a part of or control or affect the meaning of
any provision of this Agreement.
(g)    Section 409A. The provisions of Section 16 of your Employment Agreement
shall apply to any severance payments hereunder and the applicable Section 409A
provisions of any equity award agreements shall apply to your outstanding equity
awards.
(h)    Withholding. All payments made to you or on your behalf under this
Agreement shall be reduced by any amount that is required to be withheld under
applicable law in advance payment of your federal, state and local or foreign
income, wage and employment tax liability.
(i)    Successors to Company. This Agreement may and shall be assigned or
transferred to, and shall be binding upon and shall inure to the benefit of, any
successor of DST or SS&C, and any successor shall be substituted for DST or SS&C
under the terms of this Agreement. As used in this Agreement, the term
“successor” means any person, firm, corporation or business entity which at any
time, whether by merger, purchase or otherwise, acquires all or substantially
all of the assets of the business of DST or SS&C, as applicable.


4
#90630306v8    

--------------------------------------------------------------------------------





(j)    No Other Compensation or Benefits. Except as otherwise specifically
provided herein or as required by COBRA or other applicable law, you shall not
be entitled to any compensation or benefits or to participate in any past,
present or future employee benefit programs or arrangements of DST or SS&C (and
their respective affiliates) on or after the Closing Date.
(k)    Employee Protections. You have the right under federal law to certain
protections for cooperating with or reporting legal violations to the Securities
and Exchange Commission (the “SEC”) and/or its Office of the Whistleblower, as
well as certain other governmental entities and self-regulatory organizations.
As such, nothing in this Agreement or otherwise prohibits or limits you from
disclosing this Agreement to, or from cooperating with or reporting violations
to or initiating communications with, the SEC or any other such governmental
entity or self-regulatory organization, and you may do so without notifying DST
or SS&C. Neither DST nor SS&C may retaliate against you for any of these
activities, and nothing in this Agreement or otherwise requires you to waive any
monetary award or other payment that you might become entitled to from the SEC
or any other governmental entity or self-regulatory organization. Moreover,
nothing in this Agreement or otherwise prohibits you from notifying DST or SS&C
that you are going to make a report or disclosure to law enforcement.
Notwithstanding anything to the contrary in this Agreement or otherwise, as
provided for in the Defend Trade Secrets Act of 2016 (18 U.S.C. § 1833(b)), you
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (a) is made (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Without limiting the foregoing, if you file a lawsuit for
retaliation by DST or SS&C for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you (x) file any document containing the trade
secret under seal, and (y) do not disclose the trade secret, except pursuant to
court order.
(l)    Execution in Counterparts. This Agreement may be executed in counterparts
(including by facsimile or by PDF), and by the parties hereto in separate
counterparts, each of which shall be deemed to be an original, and all of which
taken together shall constitute one and the same agreement (and all signatures
need not appear on any one counterpart), and this Agreement shall become
effective when one or more counterparts has been signed and delivered by each of
the parties hereto.
[Remainder of page intentionally left blank.]

    


5
#90630306v8    

--------------------------------------------------------------------------------






If the foregoing accurately reflects our agreement, please sign and return to us
the enclosed duplicate copy of this letter.
DST Systems, Inc.




/s/ Gary D. Forsee                 
Name: Gary D. Forsee
Title: Authorized Person
Date: February 26, 2018            


                                                            
Accepted and Agreed:
/s/ Randall D. Young        
Randall D. Young
Date: February 26, 2018    


SS&C Technologies Holdings, Inc.


/s/ Rahul Kanwar_____________________
Name: Rahul Kanwar
Title: Executive Vice President
Date: February 26, 2018            




#90630306v8    